Citation Nr: 1740225	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  06-03 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a right thigh disability. 

3.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The RO indicates that the Veteran served on active duty for training from October 1979 to January 1980, and on active duty from November 1990 to January 1991 and from April 1993 to August 1994. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO). 

In April 2006 the Veteran testified via video-conference before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

In August 2007 the Board issued a decision in which it adjudicated the issues of service connection for right thigh, right hip, and low back disabilities. The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2009 the Veterans Court issued a Memorandum Decision in which it vacated the August 2007 decision and remanded the matter to the Board. 

In March 2010, the Board again issued a decision in which it adjudicated the issues of service connection for right thigh, right hip, and low back disabilities.  The Veteran again appealed that decision to the Court.  In November 2010, the Court granted a joint motion of the Veteran and the Secretary of Veterans' Affairs Veterans (the Parties), vacated the March 2010 decision, and remanded the matter to the Board for compliance with the instructions in the joint motion.  In March 2011, the Board remanded the case for additional development.  



FINDING OF FACT

The Veteran has a current low back disability, diagnosed as degenerative disc disease from L3 to S1 with radiculopathy in the right lower extremity to include the right hip and thigh, which was incurred as a result of injuries during a period of service.  


CONCLUSIONS OF LAW

1.  A low back leg disability was incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  A right thigh disability was incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  A right hip disability was incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A "veteran" is a person who served in active military, naval, or air service.  See 38 U.S.C.A. § 101(2) (West 2014).  Pursuant to 38 U.S.C.A. § 101(24), " 'active military, naval, or air service' includes active duty, any period of active duty for training [ADT] during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training [IDT] during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2014).  Put another way, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or for injury incurred during inactive duty training.  

The Veteran seeks service connection for disabilities that she contends are the result of an injury during active duty for training in 1979-1980.  

The record contains a large volume of medical evidence including service treatment records, numerous VA examination reports, and varying medical opinions.  Ultimately the most recent VA examination reports confirm that the Veteran has a low back disability which is degenerative disc disease of the lumbosacral spine.  This disability is also manifested by radiculopathy into the right lower extremity with pain in her right hip/buttocks area and right leg and thigh.  An August 2017 VA medical opinion specifically relates the low back disorder, and resulting radiculopathy of the right lower extremity to specific injuries documented in the Veteran's service treatment records.  In light of the litigation in this case, further discussion is simply not warranted. 
 
ORDER

Service connection for a low back disability is granted. 

Service connection for a right thigh disability is granted. 

Service connection for a right hip disability is granted.  


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


